Beck, P. J.
1. The evidence was sufficient to authorize the verdict.
2. The question as to the admissibility of the evidence which the movant contends was obtained by illegal search and seizure, and therefore objectionable as being in violation of certain provisions of the State and Federal constitutions, has been settled by rulings of this court. See the cases of Kennemer v. State, 154 Ga. 139 (113 S. E. 551); Calhoun v. State, 144 Ga. 679 (87 S. E. 893), and cases there cited.
3. The request to review the cases of Kennemer v. State and Calhoun v. State, supra, was granted; but upon review this court declines to overrule those cases. Lester v. State, 155 Ga. 882 (118 S. E. 674).

Judment affirmed.


All the Justices concur.